Citation Nr: 1715481	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1990; June 2004 to June 2006; and February to May 2013. He also had periods of active (ADT) and inactive duty for training (IDT) during Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The case was subsequently transferred to the Nashville, Tennessee RO.

In March 2004, the RO denied service connection for hypertension. In August 2008, the RO denied the Veteran's request to reopen a previously denied claim of service connection for hypertension. In 2009 and 2011, the RO received relevant service treatment records (STRs) that were previously not of record. At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1) (2016). The issue on appeal has been characterized to reflect this procedural history. 

The Veteran provided testimony before the undersigned during a videoconference hearing in December 2012. A transcript is of record and has been reviewed.

This claim was remanded by the Board in November 2014.


FINDING OF FACT

Resolving doubt in the Veteran's favor, hypertension is related to service.



CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds an award of service connection for hypertension is warranted, especially when considering reasonable doubt in the Veteran's favor, for the reasons explained below. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a); hypertension is listed as a chronic disease in that regulation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, if a chronic disease (hypertension) is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016). If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

While the specter of the presumption of aggravation is raised here, as explained further below, a full analysis is unnecessary. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2016). 

Hypertension has been established (see December 2000 HRMC medical record, establishing an initial diagnosis as well as the May 2010 and 2015 VA examination reports). Shedden, 381 F.3d at 1167. 

As for the second Shedden element, the evidence shows competent and credible evidence of in-service incurrence of hypertension; an in-service injury is demonstrated. Shedden, 381 F.3d at 1167. The evidence shows conclusively the initial diagnosis was in December 2000 via a private provider, however, it remains unclear as to the Veteran's duty status at that time. A June 2001 Service School Academic Evaluation Report does reflect the Veteran was a resident taking a course at Ft. McClellan from December 2, 2000 through June 3, 2001. While such a record is not conclusive regarding the period and type of duty, available service personnel records do not rule out ADT at that time. 

Several records show the military first diagnosed the Veteran with hypertension and prescribed him medication in July 2001 (see July 2001 individual sick slips, which also state hypertension was diagnosed in the line of duty, as well as a July 2001 Ft. McClellan ARNG Training Center Medical Facility Memorandum). Additionally, several records from the Veteran's first period of active duty service show increased blood pressure (see, for example December 1989 service treatment record showing a reading of 140/100) as well as reference complaints regarding blood pressure (see July 1988 service treatment record). Such evidence raises the question of whether hypertension began in service. 

Regarding a nexus, the medical opinions in this case have reached opposite conclusions and are both problematic for different reasons-all the relevant facts were either not considered or were not available at the time of either the May 2010 and 2015 VA examination reports. However, a remand for another examination here is unnecessary. The evidence supports that this claim is at least in equipoise, to include: high blood pressure notations and complaints during the period of active duty service; the line of duty determinations and prescription for hypertension in July 2001; and a consideration of the Veteran's 27 years of active and reserve service. Additionally, the recent changes in legal analysis regarding the presumption of aggravation (See Hill v. McDonald, 28 Vet. App. 243, 254-55 (2016)) bolsters this determination. 

Resolving reasonable doubt in the Veteran's favor, service connection for hypertension is granted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is granted. 



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


